DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim 1 is finally rejected under 35 U.S.C. 102(a)(1) as being by  Comstock (321,691).

    PNG
    media_image1.png
    259
    227
    media_image1.png
    Greyscale
Comstock discloses all of the limitations of claim 1, i.e., a fastener comprising a shaft A having opposing first LF and second RT ends; 5threads @E surrounding the shaft at least partially between the first and second ends; a fastener head disposed proximate to the first end; and a tip @B disposed proximate to the second end, wherein the tip includes a dimple C meeting the narrative/functional language of being adapted to control a location of permanent deformation of the tip caused by a riveting operation 31-37.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is finally rejected under 35 U.S.C. 103 as being unpatentable over Comstock in view of Cunningham (4,228,723).

    PNG
    media_image2.png
    236
    242
    media_image2.png
    Greyscale
Comstock meets all of the limitations of claim 3, as described above, except for the head to have a slot. Cunningham teaches providing a frusto-conic recess for a bolt head such that the load carrying faces are configured to prevent point loads and reduce camming out but when a threshold torque is reached the driver would cam out. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Comstock with the recess as taught by Cunningham to prevent over torqueing and camming out.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed October 12, 2002 have been fully considered but they are not persuasive. The argument that Comstock does not disclose a dimple at all is not persuasive, since Comstok clearly discloses a dimple slit 15. The argument regarding the “permanent’ is not persuasive, since even a riveting operation may be unfastened and the fastener of Comstock is at least capable of meeting the narrative language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
December 17, 2022						Primary Examiner, Art Unit 3723